Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the First Office action on the Merits from the examiner in charge of this application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-7, 10, 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0256319 to Kuehl et al (hereinafter Kuehl) in view of US 2017/0130960 to Nagano et al (hereinafter Nagano).
Kuehl discloses (Claim 1). A refrigerator 1 comprising (such as shown in Figs. 6-9): a vacuum insulated cabinet 2 having a food storage space and an enlarged access opening permitting items to be placed in the food storage space and removed from the food storage space, the vacuum insulated cabinet 2 including a sidewall 16 (Fig. 9) having an inner liner on an inner side, an outer wrapper on an outer side, and a transverse wall 96A,96B extending between the inner and outer sides to form a passthrough opening, the transverse wall having a transverse passthrough surface extending around and facing the passthrough opening, wherein the inner liner, the outer liner, and the transverse wall form an airtight vacuum space; porous filler material ([0003]) disposed in the airtight vacuum space; an insulating member (such as shown in Figs. 6-9: not numbered, disposed between 96A-B & 94A-B), wherein the insulating member is disposed in the passthrough opening, the insulating member further including an aperture extending through the insulating member; an evaporator assembly disposed inside of the sidewall; a condenser assembly disposed outside of the sidewall; at least one conduit 94A-B having an inner end fluidly connected to the evaporator assembly and extending through the aperture of the resilient insulating member, the fluid conduit having an outer end fluidly connected to the condenser assembly; (Claim 10). The refrigerator of claim 1, wherein: the aperture through the insulating member comprises a first aperture, the insulating member including a second aperture extending through the insulating member; (Claim 12). A refrigerator 1 comprising: see Claim 1 above; (Claim 13). The refrigerator of claim 12, wherein: the passthrough surface is substantially rigid; (Claim 14). The refrigerator of claim 13, wherein: the sidewall includes a wrapper and a liner that are spaced-apart to form a vacuum space therebetween, and a transverse wall 96A-B extending between the wrapper and the liner and being sealed with the wrapper and the liner, wherein the passthrough surface comprises a first side of the transverse wall, the transverse wall having a second side opposite the first side and facing the vacuum space; (Claim 15). The refrigerator of claim 14, including: porous filler material disposed in the vacuum space ([0003]); (Claim 18) see Claim 10 above.  
The differences being that Kuehl fails to clearly disclose the limitations in (i) Claims 1 and 12 of the insulating member comprising a resilient material, wherein the resilient insulating member is disposed in the passthrough opening, the resilient insulating member including a plurality of outwardly-projecting flexible flaps engaging the transverse passthrough surface of the passthrough opening and forming an airtight seal between the resilient insulating member and the transverse passthrough surface of the passthrough opening; (ii) Claims 2-6, 16-17; (iii) Claim 7; (iv) Claims 10 and 18 of a drain tube extending through the second aperture.
Regarding (i) and (ii), Nagano discloses a resilient member comprising a resilient material, wherein the resilient member (such as shown in Figs. 31+) is disposed in a passthrough opening, the resilient member including a plurality of outwardly-projecting flexible flaps 1da engaging a transverse passthrough surface of the passthrough opening and forming an airtight seal between the resilient member and the transverse passthrough surface of the passthrough opening; wherein: the outwardly-projecting flexible flaps 1da have a base, a tip, and a central portion between the base and the tip, wherein a thickness of the outwardly-projecting flexible flaps 1da at the central portions of the outwardly-projecting flexible flaps is less than a length of the outwardly- projecting flexible flaps; wherein: the outwardly-projecting flexible flaps 1da are substantially continuous and extend around the resilient member in an annular manner, and wherein the outwardly-projecting flaps are spaced apart and form a plurality of annular grooves therebetween; wherein: the outwardly-projecting flexible flaps have a substantially uniform cross-sectional shape; wherein: at least two of the outwardly-projecting flexible flaps 1da have substantially identical shapes and sizes;  wherein: the outwardly-projecting flexible flaps form a plurality of annular grooves therebetween having base surfaces that are spaced apart from the transverse passthrough surface to form a plurality of annular spaces.  
Therefore, it would have been obvious and well within the level of one skilled in the art, in view of Nagano, to modify Kuehl to include the limitations in (i) Claims 1 and 12 of the insulating member comprising a resilient material, wherein the resilient insulating member is disposed in the passthrough opening, the resilient insulating member including a plurality of outwardly-projecting flexible flaps engaging the transverse passthrough surface of the passthrough opening and forming an airtight seal between the resilient insulating member and the transverse passthrough surface of the passthrough opening; (ii) Claims 2-6, 16-17 of wherein: the outwardly-projecting flexible flaps have a base, a tip, and a central portion between the base and the tip, wherein a thickness of the outwardly-projecting flexible flaps at the central portions of the outwardly-projecting flexible flaps is less than a length of the outwardly- projecting flexible flaps; wherein: the outwardly-projecting flexible flaps are substantially continuous and extend around the resilient member in an annular manner, and wherein the outwardly-projecting flaps are spaced apart and form a plurality of annular grooves therebetween; wherein: the outwardly-projecting flexible flaps have a substantially uniform cross-sectional shape; wherein: at least two of the outwardly-projecting flexible flaps have substantially identical shapes and sizes; wherein: the outwardly-projecting flexible flaps form a plurality of annular grooves therebetween having base surfaces that are spaced apart from the transverse passthrough surface to form a plurality of annular spaces in order to increase the overall versatility of routing utility through the wall of a refrigerator.
Regarding (iii) Claim 7, Kuehl, as modified, discloses a resilient insulating member that can be soft PVC (Nagano: [0102]), it would have been obvious and well within the level of one skilled in the art to modify Kuehl, as modified, to include the limitations in Claim 7 of wherein: the resilient insulating member comprises a PVC material having a durometer of about 60 to about 70 for its well-known intended purpose.
Regarding (iv) Claims 10 and 18 of a drain tube extending through the second aperture, since Kuehl discloses utility lines 94a & 94B, it would have been obvious and well within the level of one skilled in the art to modify Kuehl, as modified, such that a drain tube extending through the second aperture.
Claim(s) 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kuehl, as modified, as applied to claims 1 and 12 above, and further in view of US 2013/0257257 to Cur et al (hereinafter Cur).
Kuehl, as modified, discloses all the elements as discussed except for the limitations recited in Claims 11 and 19.
However, Cur teaches the idea of providing a refrigerator with an insulated cabinet, the insulated cabinet including a transverse wall extending between an inner and outer sides of a sidewall to form a passthrough opening 90, the transverse wall having a transverse passthrough surface extending around and facing the passthrough opening; wherein the transverse passthrough surface extending around the passthrough opening can have various size, shape and configuration ([0051]).
Therefore, it would have been obvious and well within the level of one skilled in the art, in view of Cur, to modify Kuehl, as modified, to include the limitations in Claims 11 and 19 of wherein: the transverse passthrough surface extending around the passthrough opening is oblong in order to increase the overall versatility of routing utility through the wall of a refrigerator.  
Claim(s) 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kuehl, as modified, as applied to claim 12 above, and further in view of WO 2018/111235 to Dherde et al (hereinafter Dherde).
Kuehl, as modified, discloses all the elements as discussed above except for the limitations in Claim 20.
However, Dherde discloses a refrigerator comprising an insulated cabinet having a sidewall having inner and outer sides, and a passthrough opening extending between the inner and outer sides, a resilient insulating member disposed in and engaging a surface of the passthrough opening; wherein the surface of the passthrough opening includes (such as shown in Fig. 4) a first portion having a first dimension, a second portion having a second dimension, and an annular step surface extending between the first and second portions.
Therefore, it would have been obvious and well within the level of one skilled in the art, in view of Dherde, to modify Kuehl, as modified, to include the limitations in Claim 20 of wherein: the passthrough surface of the passthrough opening includes a first portion having a first dimension, a second portion having a second dimension, and an annular step surface extending between the first and second portions in order to increase the overall versatility of routing utility through the wall of a refrigerator.  
Allowable Subject Matter
Claims 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, and all show structures similar to various elements of applicant’s disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH VAN TRAN whose telephone number is (571)272-6868. The examiner can normally be reached Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANIEL TROY can be reached on (571)270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





HVT
September 6, 2022

/HANH V TRAN/Primary Examiner, Art Unit 3637